RECEIVED
JUL 26 2019

 

Clerk, U.S. District Court

American Common La :
w Fairbanks, AK

court of record;trial by jury
the superior court
filed at 'Federal Court'
"District Court of the united States'
"District of Alaska' Fairbanks

i,man;charles albert lind
claiment;
prosecutor;

the lind court;

Document No. One

“(419-CV-66028 ~-TME

against

David buettner;man;

Actor; Assistant District
Attorney,Alaska 4ty judicial
district,Fairbanks;

c/o District Attorney'Office
510 2nd Ave Suite 200
Fairbanks,AK 99701

wrongdoer'(s)

Notice; claim
Nature of case; claim;
claim; trespass;

unlawful papers;

 

(verified)

 

i,man,require,'court of record','trial by jury';

 

 

claim;trespass; (unlawful papers)
i,man,claim;
: the said wrongdoer(s) trespass upon my property;

the causal agent of the trespass,comes by way of its use of
unlawful papers;

the trespass did and does harm and injury to my property;

the commencement of the wrong and harm began on 23 of August
2018; location; ALASKA COURT SYSTEM INC. FAIRBANKS.

. The wrong and harm continues to this day AQ June 2019;

i, require compensation for the initial and continual
trespass upon my property;

. compensation due: One hunder thousand United States of
America Silver dollars;

Notice to agent is notice to principle, notice to principle is
notice to agent;

i,say here,and will verify in open court,that all herein be true;

In witness, knowing the law of bearing false witness before
Almighty God and man, i solemnly aver, that i have read the

annexed claim; and know the contents thereof; that the same is
true of my own knowledge, except to the matters which are herein ,

 

Page one of two \,

Case 4:19-cv-00023-RRB Document1 Filed 07/26/19 Page 1 of 2
 

American Common Law;court of record
: "trial by jury' the superior court
Filed at 'Federal court'
'District court of the united States'
‘District of Alaska'Fairbanks
the lind court
Document No. one

 

iyman; “require,'court of record','trial by jury';

 

 

claim; trespass; (unlawful papers) continued

stated on my information and belief, and as to those, i believe
them to be true; ;
WorX

Sealed by the voluntary act of my own hand;
seal Living Soul red
( ) g ‘wk

   
 

Vw

i,man, have the Honor of being Private Christian;

Autographed by the voluntary act of my hand this amo day of
the Stent month, in the Year of Our Lord and Savior Jesus,
the Christ, Two thousand and Nineteen, Anno Domini: of the
Independence of the united States of America the Two hundred

and Forty-third.
MI .

non-—fiegotiable appellation
charles albert, lind _
a living

non-negotiable autograph cn
Alaskan; living!on the :land,;endowed with all his Natural Rights.

 
 
 

 
    

     

State of Alaska

 

4th Judicial District
The within document, claim ;
(document description)
Was subscribed and sworn (or affirmed) to before me on this ( day of _« ee ly . 104.
(date) (mormth) (year)
by charles albert,lind (\ Ip yr a

 

   

(name of Individual)

Dated: UY UY |
' (Signature Of Notary

Notary Public fof the State of Alaska

My Appoifitment Expires: lO! / L!

    
    

Page two of two

Case 4:19-cv-00023-RRB Document1 Filed 07/26/19 Page 2 of 2

 
